Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of January 24, 2005 among
Mercantile Bankshares Corporation, a Maryland corporation (“Parent”), and each
of Cyrus Katzen and David A. Dickens (each of the foregoing persons, a
“Shareholder”).

 

WHEREAS, in order to induce Parent to enter into an Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”) among Parent,
Community Bank of Northern Virginia, a Virginia bank (the “Bank”), and
Mercantile-Safe Deposit and Trust Company, a Maryland bank and a wholly-owned
subsidiary of Parent (“Merger Bank”), Parent has requested each Shareholder, and
each Shareholder has agreed, to enter into this Agreement with respect to all
shares of common stock, par value $0.333 per share, of the Bank that such
Shareholder beneficially owns (with respect to each Shareholder, the “Shares”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1
GRANT OF PROXY; VOTING AGREEMENT

 

Section 1.01.  Voting Agreement.  Each Shareholder hereby agrees to vote or
exercise its right to consent with respect to all Shares that such Shareholder
is entitled to vote at the time of any vote or action by written consent to
approve and adopt the Merger Agreement, the Merger, the Plan of Merger and all
agreements related to the Merger and any actions related thereto at any meeting
of the shareholders of the Bank, and at any adjournment thereof, at which such
Merger Agreement, Plan of Merger and other related agreements (or any amended
version thereof), or such other actions, are submitted for the consideration and
vote of the shareholders of the Bank.  Each Shareholder hereby agrees that, for
so long as this Agreement is in effect, it will not vote any Shares in favor of,
or consent to, and will vote such Shares against and not consent to, the
approval of any (i) Acquisition Proposal, (ii) reorganization, recapitalization,
liquidation or winding-up of the Bank or any other extraordinary transaction
involving the Bank, (iii) corporate action the consummation of which would
frustrate the purposes, or prevent or delay the consummation of, the
transactions contemplated by the Merger Agreement or (iv) other matter relating
to, or in connection with, any of the foregoing matters.

 

Section 1.02.  Irrevocable Proxy.  Each Shareholder hereby revokes any and all
previous proxies granted with respect to such Shareholder’s Shares.  By entering
into this Agreement, each Shareholder hereby grants a proxy appointing

 

--------------------------------------------------------------------------------


 

Parent as such Shareholder’s attorney-in-fact and proxy, with full power of
substitution, for and in such Shareholder’s name, to vote, express consent or
dissent, or otherwise to utilize such voting power in the manner contemplated by
Section 1.01 above as Parent or its proxy or substitute shall, in Parent’s sole
discretion, deem proper with respect to such Shareholder’s Shares.  The proxy
granted by each Shareholder pursuant to this Article 1 is irrevocable and is
granted in consideration of Parent entering into this Agreement and the Merger
Agreement and incurring certain related fees and expenses.  The proxy granted by
each Shareholder shall be revoked upon termination of this Agreement in
accordance with its terms.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

Each Shareholder severally represents and warrants to Parent that:

 

Section 2.01.  Authorization.  Such Shareholder has duly executed and delivered
this Agreement and the execution, delivery and performance by such Shareholder
of this Agreement and the consummation by such Shareholder of the transactions
contemplated hereby are within the powers and legal capacity of such Shareholder
and have been duly authorized by all necessary action.  This Agreement is a
valid and binding agreement of such Shareholder.  If such Shareholder is married
and the Shares set forth on the signature page hereto opposite such
Shareholder’s name constitute community property under applicable laws, this
Agreement has been duly authorized, executed and delivered by, and constitutes
the valid and binding agreement of, such Shareholder’s spouse.

 

Section 2.02.  Non-Contravention.  The execution, delivery and performance by
such Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (ii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which such Shareholder is entitled under any provision of any
agreement or other instrument binding on such Shareholder or (iii) result in the
imposition of any Lien on any asset of such Shareholder.

 

Section 2.03.  Ownership of Shares.  Such Shareholder is the record and
beneficial owner of such Shareholder’s Shares, free and clear of any Lien and
any other limitation or restriction (including any restriction on the right to
vote or otherwise dispose of such Shares).  None of such Shareholder’s Shares is
subject to any voting trust or other agreement or arrangement with respect to
the voting of such Shares.

 

2

--------------------------------------------------------------------------------


 

Section 2.04.  Total Shares.  Except for the Shares and the options to acquire
Shares set forth on the signature page hereto, such Shareholder does not
beneficially own any (i) shares of capital stock or voting securities of the
Bank, (ii) securities of the Bank convertible into or exchangeable for shares of
capital stock or voting securities of the Bank or (iii) options or other rights
to acquire from the Bank any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of the
Bank.

 

Section 2.05.  Finder’s Fees.  Except as provided in Section 5.15 of the Merger
Agreement, no investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent or the Bank in respect of this
Agreement based upon any arrangement or agreement made by or on behalf of such
Shareholder.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to each Shareholder:

 

Section 3.01.  Authorization.  The execution, delivery and performance by Parent
of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action.  This Agreement constitutes a
valid and binding agreement of Parent.

 

ARTICLE 4
COVENANTS OF THE SHAREHOLDERS

 

Each Shareholder hereby severally covenants and agrees that so long as this
Agreement is in effect:

 

Section 4.01.  No Proxies for or Encumbrances on Shares.  Except pursuant to the
terms of this Agreement, such Shareholder shall not, without the prior written
consent of Parent, directly or indirectly, (i) grant any proxies or enter into
any voting trust or other agreement or arrangement with respect to the voting of
any of such Shareholder’s Shares or (ii) acquire, sell, assign, transfer,
encumber or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to the direct or indirect acquisition
or sale, assignment, transfer, encumbrance or other disposition of, any Shares
during the term of this Agreement.  Such Shareholder shall not seek or solicit
any such acquisition or sale, assignment, transfer, encumbrance or other
disposition or any such contract, option or other arrangement or understanding
and agrees to notify Parent promptly, and to provide all details requested by
Parent, if such

 

3

--------------------------------------------------------------------------------


 

Shareholder shall be approached or solicited, directly or indirectly, by any
Person with respect to any of the foregoing.  In the event that pursuant to
Section 7.03(b)(i) of the Merger Agreement the Board of Directors of the Bank
engages in negotiations or discussions with a Third Party that has made a bona
fide unsolicited Acquisition Proposal that the Board of Directors of the Bank
reasonably believes will lead to a Superior Proposal, subject to compliance by
the Bank with the terms of the Merger Agreement, including without limitation
Section 7.03 thereof, and subject to compliance by such Shareholder with the
terms of this Agreement, nothing in the immediately preceding sentence shall
prohibit such Shareholder from engaging in negotiations or discussions with such
Third Party regarding such Shareholder entering into (concurrently with or
subsequent to the termination of the Merger Agreement pursuant to
Section 11.01(d)(i) thereof) (i) a voting agreement, (ii) an agreement with
respect to granting a proxy or (iii) an agreement with respect to the sale of
such Shareholder’s Shares, in each case with respect to such Acquisition
Proposal.

 

Section 4.02.  Other Offers.  Subject to Section 5.11, such Shareholder shall
not directly or indirectly take any action that is prohibited under Section 7.03
of the Merger Agreement with respect to actions to be taken by the Bank.  Such
Shareholder will promptly advise and update Parent after receipt by such
Shareholder of an Acquisition Proposal in accordance with the notice provisions
applicable to the Bank as set forth in Section 7.03 of the Merger Agreement.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.01.  Further Assurances.  Parent and each Shareholder will each
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations, to consummate and make
effective the transactions contemplated by this Agreement.

 

Section 5.02.  Amendments; Termination.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective.  This
Agreement shall terminate upon the termination of the Merger Agreement, and all
rights or obligations of the parties under this Agreement shall immediately
terminate, except as provided in Section 5.11 hereof.

 

Section 5.03.  Expenses.  All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.

 

4

--------------------------------------------------------------------------------


 

Section 5.04.  Successors and Assigns; Obligations of Shareholders.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto, except that Parent may transfer or assign its rights and obligations to
any Affiliate of Parent.

 

Section 5.05.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.

 

Section 5.06.  Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective as between Parent, on the one hand, and a
Shareholder, on the other hand, when each such party shall have received
counterparts hereof signed by each such other party.

 

Section 5.07.  Severability.  If any term, provision or covenant of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions and
covenants of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

Section 5.08.  Specific Performance.  The parties hereto agree that Parent and
Merger Bank would suffer irreparable damage in the event any provision of this
Agreement is not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof in
addition to any other remedy to which they are entitled at law or in equity.

 

Section 5.09.  Capitalized Terms.  Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

 

Section 5.10.  Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice): (i) if to Parent, to the
appropriate address for notice thereto set forth in the Merger Agreement and
(ii) if to a Shareholder, to the appropriate address set forth underneath such
Shareholder’s name on the signature pages hereto.

 

Section 5.11.  Shareholder Capacity.  No person executing this Agreement who is
or becomes during the term hereof a director or officer of the Bank makes any
agreement or understanding herein in his capacity as such director or officer. 
Each Shareholder signs solely in his capacity as the record holder and
beneficial

 

5

--------------------------------------------------------------------------------


 

owner of such Shareholder’s Shares and nothing in this Agreement shall limit or
affect any actions taken by any Shareholder in his capacity as an officer or
director of the Bank.  This Section 5.11 shall survive termination of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

MERCANTILE BANKSHARES CORPORATION

 

 

 

 

 

By:

  /s/ EDWARD J. KELLY, III

 

Name:

Edward J. Kelly, III

 

Title:

Chairman, President and
Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

  /s/ CYRUS KATZEN

 

Cyrus Katzen

 

 

 

 

 

Number of Shares:

1,738,032.046

 

Number of Options:

0

 

Address:
c/o Mozel Development
Corporation
6031 Leesburg Pike
Bailey’s Crossroads, VA
22041

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

  /s/ MYRTLE S. KATZEN

 

Myrtle S. Katzen

 

 

8

--------------------------------------------------------------------------------


 

 

  /s/ DAVID A. DICKENS

 

David A. Dickens

 

 

 

 

 

Number of Shares:

1,173,323

 

Number of Options:

0

 

Address:
c/o Masterprint, Inc.
8401-A Terminal Road
Newington, VA
22122

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

  /s/ SUSAN W. DICKENS

 

Susan W. Dickens

 

 

--------------------------------------------------------------------------------